Filed 10/25/22 Big Sky Ranch v. Morris CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 BIG SKY RANCH                                                    2d Civ. No. B310413
 COMPANY LLC,                                                      (Cons. w/B312446)
                                                                (Super. Ct. No. 56-2020-
      Plaintiff, Cross-Defendant                                 00541119-CU-FR-VTA)
      and Respondent,                                               (Ventura County)

 v.

 JEFF MORRIS, et al.,

      Defendants, Cross-
      Complainants, Appellants,
      and Cross-Respondents,

 FARHAD NOVIAN,

      Cross-Defendant, Respondent
      and Cross-Appellant.


      Appellant and cross-respondent Jeff Morris is a location
scout who worked for nearly a decade at a well-known filming
ranch owned by respondent Big Sky Ranch Company LLC (Big
Sky).1 Big Sky terminated its relationship with Morris in
November 2019 and later sued him for spreading purportedly
false information about the ranch’s business operations. Morris
cross-complained against Big Sky and its attorney, cross-
appellant Farhad Novian, for breach of contract, emotional
distress, and other causes of action arising from his termination.
       Morris moved to strike Big Sky’s complaint as a strategic
lawsuit against public participation (“SLAPP”) meant to punish
him for disclosing zoning and permitting issues at the ranch.
(Code Civ. Proc., § 425.16.)2 The trial court denied the motion
and awarded Big Sky attorney’s fees. Novian followed with his
own anti-SLAPP motion contending Morris sued him for
privileged actions taken as Big Sky’s attorney. The trial court
denied his motion as well but did not award fees to Morris.
       Morris and Novian appeal. We affirm the trial court’s
orders denying Morris’s motion and awarding attorney’s fees to
Novian. We reverse the order denying Novian’s motion as to
Morris’s cross-claim for intentional interference with potential
economic advantage but affirm as to the remaining claims.
                    FACTUAL BACKGROUND
       Big Sky Ranch Movie Ranch (ranch) owns several thousand
acres of rural land near the city of Simi Valley. Its rolling hills
and oak groves have served as a backdrop for hundreds of


      1Morris identified cross-defendants I & J Partnership, LP,
ICO Investment Group, Inc., Isaac Moradi, and Alexander
Moradi as the owners of Big Sky and its assets, including the
ranch property. They are not parties to this appeal.

      2   We cite the Code of Civil Procedure unless otherwise
noted.



                                  2
Hollywood productions since the 1960s, most notably western-
themed television shows such as Rawhide, Gunsmoke, and Little
House on the Prairie.
       Morris is a veteran location scout who was engaged to
promote the ranch in 2010 by Isaac Moradi, a co-owner of Big
Sky. There was no written contract. Morris describes their
arrangement as a partnership or joint venture that later
developed into an employer-employee relationship. Big Sky
describes it as a long-term consulting agreement. The parties
agree Morris eventually moved onsite with his family and
managed the ranch’s day-to-day business activities for Moradi.
This included creating a website and social media accounts,
obtaining permits, and collecting fees from those filming at the
ranch.
       Big Sky sent a letter to Morris in September of 2019
announcing Moradi had resigned and delegated his operational
duties to the company’s board of directors. The board, in turn,
had “appointed Farhad Novian, of Novian & Novian LLP to assist
with this transition.” The letter explained Novian would contact
Morris in the coming days “with some questions regarding Ranch
operations.” Novian and Morris began a phone and email
dialogue. Novian requested Morris provide, among other things,
permits and filming contracts for the past three years. They
scheduled an in-person meeting at the ranch for November 26,
2019.
       The parties give different accounts of what happened at the
November 26 meeting. Morris said Novian arrived with a
menacing bodyguard who watched silently as Novian threatened
to have Morris arrested for embezzlement unless he moved
within 24 hours. In contrast, Novian describes the meeting as a
civil discussion in which he terminated Morris’s services and



                                3
discussed the logistics of separation. He denies threatening
Morris with criminal prosecution or physical harm.
       Novian followed up the same day with a letter to Morris
entitled “Notice of Termination and Demand to Cease and
Desist.” It demanded Morris provide a move out date and
immediately return all property related to the ranch. This
included records and login information for all email accounts,
social media accounts, and web domains. The letter demanded
Morris cease and desist using ranch trademarks and other
intellectual property. It concluded by stating the firm would
“take legal action to protect the Ranch’s interests” if Morris did
not agree within 24 hours to the proposed terms of separation.
       Morris retained counsel. He agreed to move out but
insisted he owned the website, social media accounts, and other
intellectual properties he created during his tenure. Big Sky
later accused him of spreading lies about the ranch closing during
the pandemic and losing its license to operate. Big Sky
eventually sued Morris for, among other things, conversion, trade
libel, and cybersquatting. Morris cross-complained for breach of
contract, restitution, copyright infringement, and employment
law violations. He named Novian as a cross-defendant. Morris
alleged Novian’s threats at the meeting caused him emotional
distress.
       Morris moved to dismiss Big Sky’s complaint pursuant to
the anti-SLAPP statute. He accused Big Sky of suing to punish
him for voicing legitimate concerns about zoning issues and
mismanagement at the ranch. The court denied the motion and
awarded Novian attorney’s fees and costs under section 425.16,
subdivision (c)(1). ($18,220.00 attorney fees and $192 costs.)
Novian followed with his own anti-SLAPP motion. He argued
Morris’s claims arose from Novian’s conduct as an attorney and



                                4
impinged on his first amendment rights. The trial court denied
Novian’s motion as well. Both appealed. We granted Morris’s
unopposed motion to consolidate the appeals for purposes of
briefing, oral argument, and decision.
                             DISCUSSION
                      Anti-SLAPP Principles and
                          Standard of Review
       “A SLAPP suit has been described as ‘a meritless suit filed
primarily to chill the defendant’s exercise of First Amendment
rights.’” (Macias v. Hartwell (1997) 55 Cal.App.4th 669, 672.)
Such suits are subject to a special motion to strike, i.e., an anti-
SLAPP motion. (§ 425.16, subd. (b)(1).) The moving party must
show the challenged claim arises from an act “in furtherance of
[their] right of petition or free speech . . . in connection with a
public issue.” (Ibid.) If the moving party meets this threshold,
the complaining party must then establish a probability of
prevailing on the claim. (Ibid.; Simpson Strong-Tie Co., Inc. v.
Gore (2010) 49 Cal.4th 12, 21.)
       We review anti-SLAPP rulings de novo, applying our
independent judgment to both prongs of the inquiry. (South
Sutter, LLC v. LJ Sutter Partners, L.P. (2011) 193 Cal.App.4th
634, 657.) Morris and Novian bear the burden of demonstrating
the trial court erred when it denied their respective motions.
(State Farm Fire & Casualty Co. v. Pietak (2001) 90 Cal.App.4th
600, 610.)
                     Morris’s Anti-SLAPP Motion
       Morris accused Big Sky of suing him because he “publicly
discussed the future of the Big Sky Ranch as it relate[d] to
zoning, the pandemic, [and mis]management.” This included
conversations with the Ventura County Film Commission and
other industry professionals expressing his concern that the



                                  5
ranch did not benefit from Los Angeles County’s “30-Mile Studio
Zone” designation. The property’s fame, he argued, placed such
matters in the public’s interest and firmly within the anti-SLAPP
statute’s protections.
       Section 425.16, subdivision (e) describes four categories of
conduct that constitute an act “in furtherance of a person’s right
of petition or free speech . . . in connection with a public issue.”3
The trial court denied the motion after finding Morris failed to
show his statements fit into any of these categories. We agree.
       The first and second categories in two subdivision (e) cover
statements made before, or in connection with, “a legislative,
executive, or judicial proceeding, or any other official proceeding
authorized by law.” Morris’s motion described the Ventura
County Film Commission as a legislative entity. He cited no
evidence or authority in support of this statement. Nothing in
the record indicates the Commission is a public agency or,
alternatively, a private entity performing a quasi-governmental
function. (See, e.g., Kibler v. Northern Inyo County Local
Hospital Dist. (2006) 39 Cal.4th 192, 199-201 [private hospital’s


      3  Section 425.16, subdivision (e)’s four categories are: “(1)
any written or oral statement or writing made before a
legislative, executive, or judicial proceeding, or any other official
proceeding authorized by law, (2) any written or oral statement
or writing made in connection with an issue under consideration
or review by a legislative, executive, or judicial body, or any other
official proceeding authorized by law, (3) any written or oral
statement or writing made in a place open to the public or a
public forum in connection with an issue of public interest, or (4)
any other conduct in furtherance of the exercise of the
constitutional right of petition or the constitutional right of free
speech in connection with a public issue or an issue of public
interest.”


                                  6
peer review process an official proceeding under anti-SLAPP law;
Legislature accorded physician peer review decisions “a status
comparable to that of quasi-judicial public agencies”].)
       The third and fourth categories in subdivision (e) cover
statements made about, or conduct in furtherance of, issues of
public interest. “The definition of ‘public interest’ within the
meaning of the anti-SLAPP statute has been broadly construed to
include not only governmental matters, but also private conduct
that impacts a broad segment of society and/or that affects a
community in a manner similar to that of a government entity.”
(Damon v. Ocean Hills Journalism Club (2000) 85 Cal.App.4th
468, 479.) Again, the record provides little support for Morris’s
contention. His statements about zoning designations and
mismanagement, when distilled, concerned his view that Big Sky
did not optimize the ranch as a business asset. Morris cites the
ranch’s prominence in popular culture as satisfying this criterion
but did not specify how these issues impacted “a broad segment of
society” or affected “a community in a manner similar to that of a
government entity.” The court correctly denied his motion.
       Lastly, Morris contends the trial court erred when it
awarded attorney’s fees to Big Sky without articulating whether
the anti-SLAPP motion was “frivolous” under section 425.16,
subdivision (c)(1). We do not agree. The trial court found Morris
failed to submit any admissible supporting evidence and that his
“‘broad and amorphous’” allegations about the public’s interest in
his claims were “insufficient for purposes of the anti-SLAPP
statute of as a matter of law.”
                    Novian’s Anti-SLAPP Motion
       Four of the ten causes of action in Morris’s cross-complaint
named Novian as a cross-defendant. These included Morris’s
claims for: (1) intentional infliction of emotional distress (IIED);



                                 7
(2) intentional interference with prospective economic advantage
(IIPEA); (3) wrongful termination; and (4) unfair business
practices under Business and Professions Code section 17200
(UCL). Novian’s anti-SLAPP motion argued all four claims arose
from his statements and conduct as Big Sky’s attorney and, as
such, fell within section 425.16, subdivision (e)’s first two
categories of protected activity, i.e., statements “(1) . . . made
before a . . . judicial proceeding” and “(2) . . . made in connection
with an issue under consideration or review by a . . . judicial body
. . . .” (See Thayer v. Kabateck Brown Kellner LLP (2012) 207
Cal.App.4th 141, 154 [anti-SLAPP statute “protects lawyers sued
for litigation-related speech and activity”].)
          The trial court denied the motion after sustaining Morris’s
objections to most of Novian’s supporting evidence. We first
address this key evidentiary ruling. Concluding the trial court
erred, we then revisit whether Morris’s four causes of action are
subject to strike under the anti-SLAPP statute.
          1. Excluding of Novian’s Evidence
          Attorneys with Novian’s own firm represented him during
the anti-SLAPP proceedings. Associate Alexander Gura filed a
declaration with fifteen exhibits supporting the motion. Fourteen
of the fifteen were written communications to or from Novian at
the firm’s address. 4 The trial court’s tentative ruling sustained
Morris’s evidentiary objections to the declaration and all exhibits,
finding Gura lacked personal knowledge of the underlying events
and failed to establish the elements of the business records
exception. (Evid. Code, § 1271.) Novian attended the anti-

      4 This includes Exhibits B through O. The one remaining
exhibit, Big Sky’s September 19 letter (Exhibit A), was offered as
evidence by Morris in his opposition.



                                 8
SLAPP hearing and offered to authenticate the exhibits by
testifying or filing a supplemental declaration. The trial court
refused because Morris counsel had submitted on the tentative
ruling and chosen not to attend the hearing. It then adopted the
tentative ruling, holding Novian “[had] not sustained his burden
as the moving party in light of the [c]ourt’s ruling on the
evidentiary objections.”
       The trial court should have admitted the Novian firm’s
written communications with Morris. Gura’s declaration
properly authenticated these exhibits under Evidence Code
section 1271.5 He attested he was an associate at the firm and
that each document was “maintained in the ordinary course of
business and vocation . . . at or about the time each document
was generated, under the [firm’s] control and supervision.” In
addition, trial courts should refrain from excluding evidence on
procedural grounds when, as here, the offering party could have
easily cured the deficiency. (See Fashion 21 v. Coalition for
Humane Immigrant Rights of Los Angeles (2004) 117 Cal.App.4th
1138, 1148 [“Unlike evidence made inadmissible by the hearsay
rule, the parol evidence rule or a privilege could never be
introduced at trial and therefore could never support a judgment


      5 Evidence Code section 1271 codifies the business records
exception to the hearsay rule. It states: “Evidence of a writing
made as a record of an act, condition, or event is not made
inadmissible by the hearsay rule when offered to prove the act,
condition, or event if: (a) The writing was made in the regular
course of a business; (b) The writing was made at or near the
time of the act, condition, or event; (c) The custodian or other
qualified witness testifies to its identity and the mode of its
preparation; and (d) The sources of information and method and
time of preparation were such as to indicate its trustworthiness.”



                                 9
for the plaintiff. But evidence that is made inadmissible only
because the plaintiff failed to satisfy a precondition to its
admissibility could support a judgment for the plaintiff assuming
the precondition could be satisfied”].)
       Having concluded the trial court should have admitted the
bulk of Novian’s exhibits, we now must determine whether it
should have ruled differently on his motion to strike the four
causes of action brought against him.
              2. Morris’s Third Cause of Action for IIED
       Morris’s IIED claim is based on Novian’s alleged threats at
the November 26 meeting. Novian does not show his activities
before and during this meeting arose from protected activity. Big
Sky’s September 19 letter to Morris introduces Novian only as a
person the board had hired to assist with “operational” functions
following Moradi’s resignation. Emails introduced by Morris in
his opposition show they politely discussed ranch operations by
email and phone in the weeks before the meeting. Neither
Novian nor Big Sky had accused Morris of misconduct by this
point. Novian’s version of the meeting is silent about whether he
even mentioned litigation; he states only that he met with Morris
“in his capacity as counsel for Big Sky.” We affirm the trial
court’s denial of Novian’s anti-SLAPP motion as to this claim.
              3. Morris’s Fifth Cause of Action for IIPEA
       In contrast, Morris’s IIPEA claim is based on Novian’s post-
meeting activities. The letter Novian sent Morris immediately
after the meeting described his firm as “legal counsel to [Big
Sky].” It demanded Morris respond the next day to a detailed list
of demands and concluded with a thinly-veiled threat of
litigation: “In the event we cannot come to an agreement with
regard to all of the foregoing matters by close of business
November 27, 2019, I have been authorized to take legal action to



                                10
protect the Ranch’s interests in this manner.” This cleared any
ambiguity that may have existed over Novian’s role with Big Sky
and loudly announced his client’s intent to litigate the issues
described in the letter. These issues included the conduct that
motivated Big Sky to sue less than four months later, such as
Morris’s refusing to surrender intellectual property and his
“making disparaging statements about, or otherwise interfering
with any business relationships related to, the Ranch . . . .”
       Morris responded by telling Novian to communicate with
Morris’s attorney going forward. Morris’s attorney then went on
the offense by accusing Big Sky of breaching its contract with
Morris and violating an unspecified fiduciary duty. The rhetoric
only escalated when Big Sky (through Novian) demanded Morris
cease and desist his “wrongful . . . actions” and reiterated Big Sky
intended to “pursue all available legal remedies against [him] at
once” if he did not. These communications showed Novian was
acting in his capacity as an attorney representing a client in
litigation.6 (See Rusheen v. Cohen (2006) 37 Cal.4th 1048, 1056
[anti-SLAPP statute protects “qualifying acts committed by
attorneys in representing clients in litigation”].)
       Having concluded Novian showed Morris’s IIPEA claim
arose from protected activities, we must now decide whether
Morris showed a probability of prevailing. He did not. Novian’s
post-meeting activities were privileged communications under
California’s statutory litigation privilege. (Civ. Code, § 47 [“A
privileged publication or broadcast is one made: . . . (b) [i]n any
… judicial proceeding”]; see Action Apartment Assn., Inc. v. City

      6  This includes Novian’s August 31, 2020 cease and desist
letter to Web.com Group, Inc. demanding it stop hosting Morris’s
websites because of his violations of Big Sky’s trademark rights.



                                11
of Santa Monica (2007) 41 Cal.4th 1232, 1251 [prelitigation
communication privileged “when it relates to litigation that is
contemplated in good faith and under serious consideration”].)
The evidence Morris offered in opposition to the motion only
confirmed the adversarial nature of the parties’ relationship at
this point. As such, Morris could not have overcome this defense
had the court advanced to the second prong of the anti-SLAPP
analysis. The trial court should have granted Novian’s motion as
to this cause of action.
                 4. Morris’s Seventh Cause of Action
       for Wrongful Termination in Violation of Public Policy
       Morris’s wrongful termination claim is based on allegations
that Big Sky (through Novian) fired him because they feared he
might publicize “health code violations, safety issues, zoning
problems, and permit problems” at the ranch. The firing
occurred at the November 26 ranch meeting. As discussed above,
Novian did not make the threshold showing that his statements
before and during the meeting were protected activities or fell
within a privilege. The trial court properly denied the motion as
to this cause of action.
  5. Morris’s Tenth Cause of Action for Unfair Business Practices
       The UCL “does not proscribe specific activities, but in
relevant part broadly prohibits ‘any unlawful, unfair or
fraudulent business act or practice.’ [Citation.]” (Aleksick v. 7-
Eleven, Inc. (2012) 205 Cal.App.4th 1176, 1184.) “‘“By
proscribing ‘any unlawful’ business practice, ‘section 17200
“borrows” violations of other laws and treats them as unlawful
practices’ that the unfair competition law makes independently
actionable.”’ [Citation.]” (Id. at p. 1185.) Morris bases his UCL
claim on the same allegations underlying his IIED, IIPEA, and




                               12
wrongful termination claims against Novian.7 The IIED and
IIPEA claims are not viable predicate violations here.8 The
wrongful termination claim, however, arises from Novian’s non-
protected conduct and may serve as a predicate violation if
Morris proves his firing violated the California Whistle Blowers
Act. (Labor Code, § 1102.5.) As such, we affirm the denial of
Novian’s anti-SLAPP motion as to Morris’s UCL claim.
                             DISPOSITION
       The trial court’s orders denying Morris’s special motion to
strike Big Sky’s complaint and awarding attorney’s fees to Big
Sky are affirmed. The trial court’s order denying Novian’s
motion to strike Morris’s cross-complaint is reversed as to the
fifth cause of action; it is otherwise affirmed. Each side to bear
its own fees and costs.




      7 The cross-complaint identifies all nine previous causes of
action as predicates to his UCL claim and incorporates all prior
allegations. The three causes of action mentioned here, however,
are the only other claims Novian is named as a cross-defendant.

      8 Morris seeks emotional distress damages in connection
with his IIED claim. Tort damages are not available under the
UCL. (Cortez v. Purolator Air Filtration Products Co. (2000) 23
Cal.4th 163, 173, citing Bank of the West v. Superior Court (1992)
2 Cal.4th 1254, 1266.) As explained above, Morris’s IIPEA claim
is based on Novian’s protected and privileged activities as Big
Sky’s attorney. Morris cannot circumvent the litigation privilege
by re-framing this conduct as a UCL violation.


                                13
     NOT TO BE PUBLISHED.




                                   YEGAN, J.


We concur:



             GILBERT, P. J.



             BALTODANO, J.




                              14
                   Benjamin F. Coats, Judge
               Superior Court County of Ventura
                ______________________________

      Law Office of Stephanie White, Shawn S. White, for
Defendant, Cross-Complainant, Appellant, and Cross-Respondent
Jeff Morris.
      Novian & Novian, Farhad Novian, Anthony S. Chavez, and
Alexander B. Gura, for Plaintiff and Respondent Big Sky Ranch
Company LLC.
      Novian & Novian, Alexander B. Gura, for Cross-Defendant,
Respondent, and Cross-Appellant, Farhad Novian.